Citation Nr: 0327885	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from September 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for a low back disorder and a 
right knee disorder on the basis that the claims were not 
well grounded.  

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The VCAA is potentially applicable to 
all claims pending or filed after the date of its enactment, 
November 9, 2000.  Holliday v. Principi, 14 Vet. App. 280 
(2001); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  



The veteran was notified of the VCAA in a March 2001 letter 
and was asked to submit additional information and/or 
evidence in response within 60 days.  He also was informed 
that, if the additional information and/or evidence was 
received within one year, and benefits were eventually 
granted, they might be paid from the date of receipt of his 
claim.  However, if received more than one year after the 
letter, the RO might only be able to pay benefits from the 
date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.

Although the RO's March 2001 VCAA letter did not mention a 
30-days response time, it did nonetheless mention a preferred 
60-days response period.  And in either case, the PVA 
decision held this is impermissible.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Additionally, the veteran has reported receiving treatment at 
the VA Medical Center in Brooklyn.  A July 2001 deferred 
rating indicates there were no records concerning him at that 
facility.  But the Automated Medical Information Exchange 
(AMIE) report indicates he had not had any inpatient 
"admissions" to that facility; there was, however, a 
"historical date on the 527 Legacy System."  So while there 
may be no records of any VA hospitalizations, he has 
apparently received treatment on an outpatient basis.  Thus, 
a search for his treatment records must be made and, if 
found, the records must be associated with the other evidence 
in his claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).  

Also, pursuant to the VCAA, the RO attempted to obtain 
records from the Toronto Hospital.  But that medical facility 
replied that prepayment of at least $100.00 dollars was 
required.  However, under the VCAA and enabling regulations, 
VA is not authorized to pay such fees.  "VA's refusal to pay 
such fees [charged by non-federal custodians] is not 
inconsistent with the statute."  PVA v. Secretary, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 45 (Fed. Cir. Sept. 
22, 2003).  Nevertheless, it does not appear that the veteran 
has been notified that he may obtain such records if he 
arranges for payment of such a fee.  Under the VCAA and 
enabling regulations he must be so notified.  See 38 C.F.R. 
§ 3.159(e) (2003) (Duty to notify claimant of inability to 
obtain records).  

No VA or private clinical evidence pertaining to disability 
of the veteran's low back antedates 1996 and none pertaining 
to his right knee antedates 1980.  When hospitalized at the 
Lennox Hill Hospital in January 1980, he had right knee 
surgery and the operative report and clinical records reflect 
that he had injured his right knee while on the job in August 
1979, as a fireman for New York City.  There is also 
information on file indicating that he is retired from that 
job.  But it is unclear whether he ever filed for Workman's 
Compensation benefits for a right knee injury, or low back 
disability, or if he filed for or received disability 
retirement from that employment.  This should be clarified.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should notify the veteran that he may 
obtain private clinical records, for submission 
to VA, from the Toronto Hospital by payment of 
fees required by that facility (which by 
regulation VA may not pay).  If he does so, he 
may submit such records in support of his claims.  

3.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any Workman's Compensation claims he 
has filed since his discharge from military 
service in March 1970, to include any claim filed 
for a job-related right knee injury in 
approximately August 1979.  This should include 
the claim number or other identifying information 
as to that claim as well as all clinical sources 
involved in treatment or evaluation relevant to 
either such injury or such claim.  Obtain any 
workman's compensation decision and all 
associated records.  

4.  The veteran should be requested to clarify 
whether he ever filed for or received disability 
retirement in his post-service employment.  If 
so, he should be requested to provide as much 
identifying information as possible, including 
any claim or other identification number as well 
as all clinical sources involved in treatment or 
evaluation relevant thereto.  Obtain any relevant 
decision and all associated records.  

5.  Obtain all VA outpatient treatment records of 
the veteran from the VA Medical Center in 
Brooklyn, New York, since his service discharge 
in March 1970.  If obtained, associate such 
records with the claims file.  

6.  Thereafter, review the claims file.  If any 
development is incomplete, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2002).  

7.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare 
an SSOC and send it to the veteran and his 
representative.  Also give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


